Exhibit 10.1

 

HISTOGEN INC.

2020 INCENTIVE AWARD PLAN

ARTICLE 1

PURPOSE

1.1 The purpose of the Histogen Inc. 2020 Incentive Award Plan, as amended in
connection with the consummation of the transactions contemplated by that
certain Agreement and Plan of Merger and Reorganization, dated as of January 28,
2020 (the “Merger Agreement”), by and among Conatus Pharmaceuticals Inc (renamed
Histogen Inc.)., a Delaware corporation, Chinook Merger Sub, Inc., a Delaware
corporation, and Histogen Inc. (renamed Histogen Therapeutics Inc.), a Delaware
corporation (and as it may be further amended or restated from time to time, the
“Plan”) is to promote the success and enhance the value of Histogen Inc. (f/k/a
Conatus Pharmaceuticals Inc.) (the “Company”) by linking the individual
interests of the members of the Board, Employees, and Consultants to those of
Company stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to Company stockholders.
The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of members of the Board,
Employees, and Consultants upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 11.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2 “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified as of any date of determination.

2.3 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4 “Applicable Law” shall mean any applicable law, including without
limitation: (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or

 

-1-



--------------------------------------------------------------------------------

regulations, whether federal, state, local or foreign; and (iii) rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.

2.5 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Stock Payment
award or a Stock Appreciation Right, which may be awarded or granted under the
Plan (collectively, “Awards”).

2.6 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.7 “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.

2.8 “Board” shall mean the Board of Directors of the Company.

2.9 “Cause” means, unless such term or an equivalent term is otherwise defined
by the applicable Award Agreement or other written agreement between a Holder
and a Participating Company applicable to an Award, any of the following:
(i) the Holder’s theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any Participating Company documents or
records; (ii) the Holder’s material failure to abide by a Participating
Company’s code of conduct or other policies (including, without limitation,
policies relating to confidentiality and reasonable workplace conduct);
(iii) the Holder’s unauthorized use, misappropriation, destruction or diversion
of any tangible or intangible asset or corporate opportunity of a Participating
Company (including, without limitation, the Holder’s improper use or disclosure
of a Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Holder which has a material detrimental effect on a
Participating Company’s reputation or business; (v) the Holder’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Holder of any
employment or service agreement between the Holder and a Participating Company,
which breach is not cured pursuant to the terms of such agreement; or (vii) the
Holder’s conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs the Holder’s ability to perform his or her duties with a
Participating Company.

2.10 “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Stock or other property), stock split, reverse stock split, share
subdivision or consolidation, (iii) combination or exchange of shares or
(iv) other change in corporate structure, which, in any such case, the
Administrator determines, in its sole discretion, affects the Shares such that
an adjustment pursuant to Section 12.2 is appropriate.

2.11 “Change in Control” means the first occurrence of an event set forth in any
one of the following paragraphs following the Effective Date:

 

-2-



--------------------------------------------------------------------------------

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including the securities Beneficially Owned by
such Person which were acquired directly from the Company or any Affiliate
thereof) representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(i) of paragraph (c) below; or

(b) the date on which individuals who constitute the Board as of the Effective
Date and any new Director (other than a Director whose initial assumption of
office is directly connected with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of Directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended
cease for any reason to constitute a majority of the number of Directors serving
on the Board; or

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect Subsidiary with any other corporation or other entity, other than
(i) a merger or consolidation (A) which results in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, fifty percent (50%) or
more of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation and (B) following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger or consolidation is then a
Subsidiary, the ultimate parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or re-domestication of
the Company or to form a holding company or any similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at

 

-3-



--------------------------------------------------------------------------------

least a majority of the board of directors of the entity to which such assets
are sold or disposed or, if such entity is a subsidiary, the ultimate parent
thereof.

Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions and (ii) to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Change in Control shall be deemed to have occurred under the Plan with respect
to any Award that constitutes deferred compensation under Section 409A of the
Code only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. For purposes of
this definition of Change in Control, the term “Person” shall not include
(i) the Company or any Subsidiary thereof, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary thereof, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of the Company.

2.12 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, together with the regulations and official guidance promulgated
thereunder.

2.13 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee, appointed
as provided in Section 11.1.

2.14 “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.

2.15 “Company” shall have the meaning set forth in Article 1.

2.16 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

2.17 “Director” shall mean a member of the Board, as constituted from time to
time.

2.18 “Disability” means the inability of the Holder, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Holder’s position with the Participating Company Group because of the
sickness or injury of the Holder.

2.19 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 8.2.

 

-4-



--------------------------------------------------------------------------------

2.20 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.21 “Effective Date” shall have the meaning given to such term in Section 12.3.

2.22 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.

2.23 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or of any
Subsidiary.

2.24 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.25 “Exempt Award” shall mean the following:

(a) An Award granted in assumption of, or in substitution for, outstanding
awards previously granted by a corporation or other entity acquired by the
Company or any of its Subsidiaries or with which the Company or any of its
Subsidiaries combines by merger or otherwise. The terms and conditions of any
such Awards may vary from the terms and conditions set forth in the Plan to the
extent the Administrator at the time of grant may deem appropriate, subject to
Applicable Law.

(b) An award that an Eligible Individual purchases at Fair Market Value
(including awards that an Eligible Individual elects to receive in lieu of fully
vested compensation that is otherwise due) whether or not the Shares are
delivered immediately or on a deferred basis.

2.26 “Expiration Date” shall have the meaning given to such term in
Section 12.1.

2.27 “Fair Market Value” means, as of any date, the fair market value of any
property as determined by the Administrator in its sole discretion; provided,
that the value of a Share shall be determined as follows:

(a) If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such

 

-5-



--------------------------------------------------------------------------------

information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

Notwithstanding the foregoing, with respect to any Award granted after the
effectiveness of the Company’s registration statement relating to its initial
public offering and prior to the Public Trading Date, the Fair Market Value
shall mean the initial public offering price of a Share as set forth in the
Company’s final prospectus relating to its initial public offering filed with
the Securities and Exchange Commission.

2.28 “Good Reason” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between a
Holder and the Company (or its successor) applicable to an Award, the Holder’s
voluntary resignation of service within sixty (60) days after the occurrence of
one or more of the following circumstances, provided that the Holder has
notified the Company (or its successor) in writing of the Holder’s assertion
that one of the following circumstances has occurred, which notice has been
delivered within thirty (30) days following the Holder becoming aware of such
circumstance: (i) a reduction of more than ten percent (10%) in the Holder’s
base salary as then in effect, unless the reduction is made as part of, and is
generally consistent with, a general reduction of similarly situated Holders; or
(ii) relocation of the Holder’s principal place of work to a location resulting
in an increase in the Holder’s daily commute to such principal place of work by
more than thirty-five (35) miles, without the Holder’s prior written approval;
provided, however, that the Company (or its successor) has been provided with
written notice of the circumstance and thirty (30) days from the receipt of
written notice in which to cure such circumstance and the Company (or its
successor) fails to cure such circumstance during such thirty-day period.

2.29 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.30 “Holder” shall mean a person who has been granted an Award.

2.31 “Incentive Compensation” means annual cash bonus and any Award.

2.32 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.33 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.34 “Non-Employee Director Compensation Program” shall have the meaning set
forth in Section 4.6.

 

-6-



--------------------------------------------------------------------------------

2.35 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.36 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.37 “Option Term” shall have the meaning set forth in Section 5.6.

2.38 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing at least 50% of the total
combined voting power of all classes of securities or interests in one of the
other entities in such chain.

2.39 “Participating Company” means the Company and or any Parent or Subsidiary.

2.40 “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

2.41 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or other incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 8.1.

2.42 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more performance criteria. Depending on the performance criteria
used to establish Performance Goals, Performance Goals may be expressed in terms
of overall Company performance or the performance of a Subsidiary, division,
business unit, or an individual. Unless otherwise determined by the
Administrator, the achievement of each Performance Goal shall be determined, to
the extent applicable, with reference to Applicable Accounting Standards.

2.43 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.

2.44 “Performance Stock Unit” shall mean a Performance Award awarded under
Section 8.1 which is denominated in units of value including dollar value of
Shares.

2.45 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to the Form S-8
Registration Statement under the Securities Act, or any other transferee
specifically approved by the Administrator after taking into account Applicable
Law.

2.46 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.

 

-7-



--------------------------------------------------------------------------------

2.47 “Plan” shall have the meaning set forth in Article 1.

2.48 “Prior Plan” shall mean the Histogen Inc. 2013 Equity Incentive Plan (f/k/a
the Conatus Pharmaceuticals Inc. 2013 Equity Incentive Plan), as such plan may
be amended from time to time.

2.49 “Prior Plan Award” shall mean an award outstanding under the Prior Plan as
of the Effective Date.

2.50 “Restricted Stock” shall mean Common Stock awarded under Article 6 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.51 “Restricted Stock Unit” shall mean the right to receive Shares or cash
awarded under Article 7.

2.52 “Section 16 Officer” means any officer of the Company whom the Board has
determined is subject to the reporting requirements of Section 16 of the
Exchange Act, whether or not such individual is a Section 16 Officer at the time
the determination to recoup compensation is made.

2.53 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.54 “Shares” shall mean shares of Common Stock.

2.55 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 9.

2.56 “Stock Appreciation Right Term” shall have the meaning set forth in
Section 9.4.

2.57 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 8.3.

2.58 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

2.59 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards granted by a
company or other entity in connection with a corporate transaction, such as a
merger, combination, consolidation or acquisition of property or stock;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

 

-8-



--------------------------------------------------------------------------------

2.60 “Termination of Service” shall mean:

(a) As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or a Subsidiary is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death,
disability or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

(b) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death, disability or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.

(c) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Administrator, in its discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, or as otherwise required by
Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service (and result in such Incentive Stock
Option ceasing to be treated as such for tax purposes and to instead be treated
as a Non-Qualified Stock Option) only if, and to the extent that, such leave of
absence, change in status or other change interrupts employment for the purposes
of Section 422(a)(2) of the Code and the then-applicable regulations and revenue
rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relationship shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain an Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) The maximum number of Shares reserved and available for issuance under the
Plan is the sum of: (i) 850,000 Shares; plus (ii) any Shares which as of the
Effective Date are subject to the Prior Plan Awards which become available for
issuance under the Plan pursuant to Section 3.1(b) following the Effective Date;
plus (iii) an annual increase on the first day of each calendar year beginning
with the first January 1 following the Effective Date and ending

 

-9-



--------------------------------------------------------------------------------

with the last January 1 during the initial ten year term of the Plan, equal to
the lesser of (A) five percent (5%) of the Shares outstanding (on an
as-converted basis) on the final day of the immediately preceding calendar year
and (B) such lesser number of Shares as determined by the Board; provided, that,
Shares issued under the Plan with respect to an Exempt Award shall not count
against such share limit. No more than 850,000 Shares (as increased on an annual
basis, on the first day of each calendar year beginning with the first January 1
following the Effective Date and ending with the last January 1 during the
initial ten year term of the Plan, by the lesser of (A) five percent (5%) of the
Shares outstanding (on an as-converted basis) on the final day of the
immediately preceding calendar year; (B) 607,142 Shares, and (C) such lesser
number of Shares as determined by the Board) shall be issued pursuant to the
exercise of Incentive Stock Options.

(b) If an Award entitles the Holder to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards under the Plan. If any Shares subject to an Award or Prior
Plan Award are forfeited, cancelled, exchanged or surrendered or if an Award or
Prior Plan Award otherwise terminates or expires without a distribution of
shares to the Holder, in each case following the Effective Date, the Shares with
respect to such Award or Prior Plan Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for granting Awards under the Plan. Notwithstanding the foregoing,
Shares surrendered or withheld as payment of either the exercise price of an
Award or Prior Plan Award (including Shares otherwise underlying a Stock
Appreciation Right that are retained by the Company to account for the exercise
price of such Stock Appreciation Right) and/or withholding taxes in respect of
an Award or Prior Plan Award shall no longer be available for grant under the
Plan. Upon the exercise of any Award or Prior Plan Award granted in tandem with
any other Awards or Prior Plan Awards, such related Awards or Prior Plan Awards
shall be cancelled to the extent of the number of Shares as to which the Award
or Prior Plan Award is exercised and, notwithstanding the foregoing, such number
of Shares shall no longer be available for grant under the Plan.

3.2 Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.

ARTICLE 4

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except as provided in Section 4.6 regarding
the grant of Awards pursuant to the Non-Employee Director Compensation Program,
no Eligible Individual shall have any right to be granted an Award pursuant to
the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the

 

-10-



--------------------------------------------------------------------------------

Company’s authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award. Award agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Employment; Voluntary Participation. Nothing in the Plan or Award
Agreement shall confer upon any Holder any right to continue in the employ of,
or as a Director or Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.
Participation by each Holder in the Plan shall be voluntary and nothing in the
Plan shall be construed as mandating that any Eligible Individual shall
participate in the Plan.

4.5 Foreign Holders. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company or any Subsidiary operates or has Employees, Non-Employee
Directors or Consultants, or in order to comply with the requirements of any
foreign securities exchange, the Administrator, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries shall be
covered by the Plan; (b) determine which Eligible Individuals outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to Eligible Individuals outside the United
States to comply with applicable foreign laws or listing requirements of any
such foreign securities exchange; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such subplans and/or modifications shall be attached
to the Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 3.1; and
(e) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals or listing requirements of any such foreign securities
exchange. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate Applicable
Law. For purposes of the Plan, all references to foreign laws, rules,
regulations or taxes shall be references to the laws, rules, regulations and
taxes of any applicable jurisdiction other than the United States or a political
subdivision thereof.

4.6 Non-Employee Director Awards. The Administrator, in its discretion, may
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written

 

-11-



--------------------------------------------------------------------------------

nondiscretionary formula established by the Administrator (the “Non-Employee
Director Compensation Program”), subject to the limitations of the Plan. The
Non-Employee Director Compensation Program shall set forth the type of Award(s)
to be granted to Non-Employee Directors, the number of Shares to be subject to
Non-Employee Director Awards, the conditions on which such Awards shall be
granted, become exercisable and/or payable and expire, and such other terms and
conditions as the Administrator shall determine in its discretion. The
Non-Employee Director Compensation Program may be modified by the Administrator
from time to time in its discretion.

4.7 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

ARTICLE 5

OPTIONS

5.1 Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its discretion,
on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

5.2 Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (or, as to Incentive
Stock Options, on the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) unless otherwise determined by the
Administrator. In addition, in the case of Incentive Stock Options granted to a
Greater Than 10% Stockholder, such price shall not be less than 110% of the Fair
Market Value of a Share on the date the Option is granted (or the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).

5.3 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary or any other criteria selected by the
Administrator, including Performance Goals or Performance Criteria. At any time
after the grant of an Option, the Administrator, in its discretion and subject
to whatever terms and conditions it selects, may accelerate the period during
which an Option vests.

(b) No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Award Agreement evidencing the grant of an
Option or by action of the Administrator following the grant of the Option.
Unless otherwise determined by the Administrator in the Award Agreement or by
action of the Administrator following the grant of

 

-12-



--------------------------------------------------------------------------------

the Option, the portion of an Option that is unexercisable at a Holder’s
Termination of Service shall automatically expire upon Termination of Service.

5.4 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, the stock administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option.

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with Applicable Law. The
Administrator may, in its discretion, also take whatever additional actions it
deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars.

(c) In the event that the Option shall be exercised by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Option, as determined in the discretion of the Administrator.

(d) Full payment of the exercise price and applicable withholding taxes for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 10.1 and Section 10.2.

5.5 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares unless otherwise determined by the Administrator and the Administrator
may require that, by the terms of the Option, a partial exercise must be with
respect to a minimum number of shares.

5.6 Option Term. The term of each Option (the “Option Term”) shall be set by the
Administrator in its discretion; provided, however, that the Option Term shall
not be more than 10 years from the date the Option is granted, or five years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder. The Administrator shall determine the time period, including the
time period following a Termination of Service, during which the Holder has the
right to exercise the vested Options, which time period may not extend beyond
the last day of the Option Term. Except as limited by the requirements of
Section 409A of the Code or the first sentence of this Section 5.6, the
Administrator may extend the Option Term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Holder, and may amend, subject
to Section 12.1, any other term or condition of such Option relating to such a
Termination of Service.

5.7 Qualification of Incentive Stock Options. No Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) of the Company. No person
who qualifies as a Greater

 

-13-



--------------------------------------------------------------------------------

Than 10% Stockholder may be granted an Incentive Stock Option unless such
Incentive Stock Option conforms to the applicable provisions of Section 422 of
the Code. Any Incentive Stock Option granted under the Plan may be modified by
the Administrator, with the consent of the Holder, to disqualify such Option
from treatment as an “incentive stock option” under Section 422 of the Code. To
the extent that the aggregate Fair Market Value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any parent or subsidiary corporation thereof (each as defined in
Section 424(e) and 424(f) of the Code, respectively), exceeds $100,000, the
Options shall be treated as Non-Qualified Stock Options to the extent required
by Section 422 of the Code. The rule set forth in the immediately preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the Fair Market Value
of stock shall be determined as of the time the respective options were granted.

5.8 Notification Regarding Disposition. The Holder shall give the Company prompt
written or electronic notice of any disposition of Shares acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the transfer of such Shares to such Holder.

ARTICLE 6

RESTRICTED STOCK

6.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

6.2 Rights as Stockholders. Subject to Section 6.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in each individual Award Agreement, including the right to receive
all dividends and other distributions paid or made with respect to the Shares;
provided, however, that, dividends declared with respect to an Award prior to
Restricted Stock becoming vested shall only become payable if (and to the
extent) the underlying Restricted Stock vests.

 

-14-



--------------------------------------------------------------------------------

6.3 Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of each individual Award Agreement, be subject to such restrictions
and vesting requirements as the Administrator shall provide. Such restrictions
may include, without limitation, restrictions concerning voting rights and
transferability and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator, including, without limitation, criteria based on
the Holder’s duration of employment, directorship or consultancy with the
Company, Performance Goals, Performance Criteria, Company performance,
individual performance or other criteria selected by the Administrator. By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the applicable Award Agreement. Unless otherwise
determined by the Administrator, Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire.

6.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, (a) if
no price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable restriction period, the Holder’s rights in
unvested Restricted Stock then subject to restrictions shall lapse, and such
Restricted Stock shall be surrendered to the Company and cancelled without
consideration, and (b) if a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Award Agreement.

6.5 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or
(b) require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.

6.6 Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 7

RESTRICTED STOCK UNITS

7.1 Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

7.2 Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

7.3 Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Subsidiary, one or more
Performance Criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator.

7.4 Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise set forth in an applicable Award
Agreement, the maturity date relating to each Restricted Stock Unit shall not
occur following the later of (a) the 15th day of the third month following the
end of the calendar year in which the applicable portion of the Restricted Stock
Unit vests; or (b) the 15th day of the third month following the end of the
Company’s fiscal year in which the applicable portion of the Restricted Stock
Unit vests. On the maturity date, the Company shall, subject to Section 10.4,
transfer to the Holder one unrestricted, fully transferable Share for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited, or in the discretion of the Administrator, an amount in cash equal to
the Fair Market Value of such Shares on the maturity date or a combination of
cash and Common Stock as determined by the Administrator.

7.5 No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the Award Agreement.

ARTICLE 8

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS

8.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards, including
Awards of Performance Stock Units and other Awards of cash bonuses or other cash
awards determined in the Administrator’s discretion from time to time, to any
Eligible Individual. The value of Performance Awards, including Performance
Stock Units and any cash awards, may be

 

-16-



--------------------------------------------------------------------------------

linked to the attainment of the Performance Goals or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods and in such amounts as may be determined by the
Administrator. Performance Awards, including Performance Stock Unit awards, may
be paid in cash, Shares, or a combination of cash and Shares, as determined by
the Administrator.

(b) Without limiting Section 8.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, that are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.

8.2 Dividend Equivalents.

(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates with
respect to dividends with record dates that occur during the period between the
date an Award is granted to a Holder and the date such Award vests, is
exercised, is distributed or expires, as determined by the Administrator. Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such restrictions and limitations as may
be determined by the Administrator. In addition, Dividend Equivalents with
respect to an Award with vesting that are based on dividends paid prior to the
vesting of such Award shall only be paid out to the Holder to the extent that
the vesting conditions are subsequently satisfied and the Award vests.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.3 Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Goals or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator shall not be issued until those conditions
have been satisfied. Unless otherwise provided by the Administrator, a Holder of
a Stock Payment shall have no rights as a Company stockholder with respect to
such Stock Payment until such time as the Stock Payment has vested and the
Shares underlying the Award have been issued to the Holder. Stock Payments may,
but are not required to, be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.

8.4 Purchase Price. The Administrator may establish the purchase price of a
Performance Award or Shares distributed as a Stock Payment award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 9

STOCK APPRECIATION RIGHTS

9.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its discretion, on such terms and
conditions as it may determine, which shall not be inconsistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Unless
otherwise determined by the Administrator, the exercise price per Share subject
to each Stock Appreciation Right shall be set by the Administrator, but shall
not be less than 100% of the Fair Market Value on the date the Stock
Appreciation Right is granted.

9.2 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator, and
the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Subsidiary, Performance
Criteria, Performance Goals or any other criteria selected by the Administrator.
At any time after grant of a Stock Appreciation Right, the Administrator, in its
discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which a Stock Appreciation Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at a
Holder’s Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in an Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
Unless otherwise determined by the Administrator in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right,
the portion of a Stock Appreciation Right which is unexercisable at a Holder’s
Termination of Service shall automatically expire upon Termination of Service.

9.3 Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof,

 

-18-



--------------------------------------------------------------------------------

is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right.

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with Applicable Law. The
Administrator, in its discretion, may also take whatever additional actions it
deems appropriate to effect such compliance, including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars.

(c) In the event that the Stock Appreciation Right shall be exercised by any
person or persons other than the Holder, appropriate proof of the right of such
person or persons to exercise the Stock Appreciation Right, as determined in the
discretion of the Administrator.

(d) Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Stock Appreciation Right, or portion thereof,
is exercised, in a manner permitted by Section 10.1 and Section 10.2.

9.4 Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
discretion; provided, however, that the Stock Appreciation Right Term shall not
be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of
Section 409A of the Code or the first sentence of this Section 9.4, the
Administrator may extend the Stock Appreciation Right Term of any outstanding
Stock Appreciation Right, and may extend the time period during which vested
Stock Appreciation Rights may be exercised, in connection with any Termination
of Service of the Holder, and may amend, subject to Section 12.1, any other term
or condition of such Stock Appreciation Right relating to such a Termination of
Service.

9.5 Payment. Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 9 shall be in cash, Shares (based on Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

9.6 Expiration of Stock Appreciation Right Term. Automatic Exercise of
In-The-Money Stock Appreciation Rights. Unless otherwise provided by the
Administrator (in an Award Agreement or otherwise) or as otherwise directed by a
Stock Appreciation Right Holder in writing to the Company, each Stock
Appreciation Right outstanding on the Automatic Exercise Date with an exercise
price per share that is less than the Fair Market Value per share of Common
Stock as of such date shall automatically and without further action by the
Stock Appreciation Right Holder or the Company be exercised on the Automatic
Exercise Date. In the discretion of the Administrator, the Company or any
Subsidiary shall deduct or withhold an amount sufficient to satisfy all taxes
associated with such exercise in accordance with Section 10.2. Unless otherwise
determined by the Administrator, this Section 9.6 shall not apply to a Stock
Appreciation Right if the Holder of such Stock Appreciation Right incurs a

 

-19-



--------------------------------------------------------------------------------

Termination of Service on or before the Automatic Exercise Date. For the
avoidance of doubt, no Stock Appreciation Right with an exercise price per share
that is equal to or greater than the Fair Market Value per share of Common Stock
on the Automatic Exercise Date shall be exercised pursuant to this Section 9.6.

ARTICLE 10

ADDITIONAL TERMS OF AWARDS

10.1 Payment. The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) held for such period of time as may be required by
the Administrator in order to avoid adverse accounting consequences, in each
case, having a Fair Market Value on the date of delivery equal to the aggregate
payments required, (c) delivery of a written or electronic notice that the
Holder has placed a market sell order with a broker acceptable to the Company
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) any other form of legal consideration
acceptable to the Administrator in its discretion. The Administrator shall also
determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment, with a loan from the Company
or a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

10.2 Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan. The Administrator shall
determine the methods by which payments by any Holder with respect to the tax
withholding obligations with respect to any Awards granted under the Plan shall
be made, which methods may include any of the methods permitted under
Section 10.1 above. Without limiting the foregoing, the Administrator, in its
discretion and in satisfaction of the foregoing requirement, may withhold, or
allow a Holder to elect to have the Company withhold, Shares otherwise issuable
under an Award (or allow the surrender of Shares). Unless otherwise determined
by the Administrator, the number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock

 

-20-



--------------------------------------------------------------------------------

Appreciation Right exercise involving the sale of Shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

10.3 Transferability of Awards.

(a) Except as otherwise provided in Section 10.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 10.3(a)(i); and

(iii) During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to such Holder under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the Award Agreement, be exercised by the
Holder’s personal representative or by any person empowered to do so under the
deceased Holder’s will or under the then-applicable laws of descent and
distribution.

(b) Notwithstanding Section 10.3(a), the Administrator, in its discretion, may
determine to permit a Holder to transfer an Award other than an Incentive Stock
Option to any one or more Permitted Transferees, subject to the following terms
and conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO; (ii) an Award transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Award as applicable to the original Holder (other than the ability to further
transfer the Award); and (iii) the Holder and the Permitted Transferee shall
execute any and all documents requested by the Administrator, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
Applicable Law and (C) evidence the transfer.

(c) Notwithstanding Section 10.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject

 

-21-



--------------------------------------------------------------------------------

to all terms and conditions of the Plan and any Award Agreement applicable to
the Holder, except to the extent the Plan and Award Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the
Administrator. If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as the Holder’s beneficiary with respect to more than
50% of the Holder’s interest in the Award shall not be effective without the
prior written or electronic consent of the Holder’s spouse or domestic partner.
If no beneficiary has been designated or survives the Holder, payment shall be
made to the person entitled thereto pursuant to the Holder’s will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Holder at any time; provided that the change or
revocation is filed with the Administrator prior to the Holder’s death.

10.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares issuable pursuant to any Award, unless and until the Board or
the Committee has determined, with advice of counsel, that the issuance of such
Shares is in compliance with Applicable Law and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with Applicable Law.

(b) All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Administrator.

(d) No fractional Shares shall be issued and the Administrator, in its
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

10.5 Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall

 

-22-



--------------------------------------------------------------------------------

have the right to provide, in an Award Agreement or otherwise, or to require a
Holder to agree by separate written or electronic instrument, that:

(a) (i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, shall be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for Cause; and

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

10.6 Repricing. Subject to Section 12.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Option or Stock Appreciation Right to reduce its price per share or
cancel any Option or Stock Appreciation Right in exchange for cash or another
Award when the Option or Stock Appreciation Right price per share exceeds the
Fair Market Value of the underlying Shares.

ARTICLE 11

ADMINISTRATION

11.1 Administrator. The Committee (or another committee or a subcommittee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein) and, unless otherwise determined
by the Board, shall consist solely of two or more Non-Employee Directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as both a “non-employee director” as defined by Rule 16b-3
of the Exchange Act or any successor rule and an “independent director” under
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded. Notwithstanding the foregoing, any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 11.1 or
otherwise provided in any charter of the Committee. Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written or electronic notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and, with respect to such Awards, the terms
“Administrator” and

 

-23-



--------------------------------------------------------------------------------

“Committee” as used in the Plan shall be deemed to refer to the Board and
(b) the Board or Committee may delegate its authority hereunder to the extent
permitted by Section 11.6.

11.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and Award
Agreements, and to adopt such rules for the administration, interpretation and
application of the Plan as are not inconsistent therewith, to interpret, amend
or revoke any such rules and to amend any Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Award Agreement are not affected adversely by such amendment, unless the consent
of the Holder is obtained or such amendment is otherwise permitted under
Section 10.5 or Section 12.10. Any such grant or award under the Plan need not
be the same with respect to each Holder. Any such interpretations and rules with
respect to Incentive Stock Options shall be consistent with the provisions of
Section 422 of the Code. In its discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan except with respect to matters which under Rule 16b-3 under the Exchange
Act or any successor rule, or any regulations or rules issued thereunder, or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded are required to be determined in the
discretion of the Committee.

11.3 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

11.4 Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to Eligible Individuals;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Goals or Performance Criteria, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and

 

-24-



--------------------------------------------------------------------------------

recapture of gain on an Award, based in each case on such considerations as the
Administrator in its sole discretion determines;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement;

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(k) Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 12.2.

11.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, and any Award Agreement and all decisions
and determinations by the Administrator with respect to the Plan are final,
binding and conclusive on all parties.

11.6 Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 11; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, or take
administrative actions with respect to Awards held by, the following
individuals: (a) individuals who are subject to Section 16 of the Exchange Act,
or (b) officers of the Company (or Directors) to whom authority to grant or
amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent it
is permissible under Applicable Law. Any delegation hereunder shall be subject
to the restrictions and limits that the Board or Committee specifies at the time
of such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 11.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in
Section 12.2, increase the limits imposed in Section 3.1 on the maximum number
of Shares which may be issued under the Plan. Except as provided in
Section 12.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the date the Plan
is first adopted by the Board (the “Expiration Date”). Any Awards that are
outstanding on the Expiration Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.

12.2 Equitable Adjustments.

(a) In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment (as determined by the Administrator, in its sole
discretion) shall be made in (i) the aggregate number of Shares reserved for
issuance under the Plan and (ii) the kind and number of securities subject to,
and any purchase price, exercise price or base price of, any outstanding Awards
granted under the Plan; provided, however, that any fractional Shares resulting
from the adjustment shall be eliminated. Except to the extent determined by the
Administrator, any adjustments to Incentive Stock Options under this
Section 12.2 shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code. Such other equitable
substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. The Administrator’s determinations
pursuant to this Section 12.2 shall be final, binding and conclusive.

(b) Without limiting the generality of the foregoing, in connection with a
Change in Capitalization, the Administrator may provide, in its sole discretion,
for the cancellation of any outstanding Award in exchange for payment in cash or
other property having an aggregate Fair Market Value equal to the Fair Market
Value of the Shares, cash or other property covered by such Award, reduced by
the aggregate exercise price or base price thereof, if any; provided, however,
that if the exercise price or base price of any outstanding Award is equal to or
greater than the Fair Market Value of the Shares, cash or other property covered
by such Award, the Administrator may cancel such Award without the payment of
any consideration to the Holder.

(c) Notwithstanding anything to the contrary herein, in the event of a payment
of a dividend or distribution to the stockholders of the Company (other than in
the form of Shares or regular, periodic cash dividends) that has a material
effect on the Fair Market Value of Shares or in the event of a stock dividend,
in each case, the payment of which constitutes a Change in Capitalization (the
per Share Fair Market Value of such dividend or distribution, the

 

-26-



--------------------------------------------------------------------------------

“Dividend”), with respect to the outstanding Options, the Administrator may
(but, for avoidance of doubt, is not required to) take the following action to
perform the adjustment required by Section 12.2(a): (1) with respect to the
vested portion of any outstanding Option, cause the Company to pay to the Holder
holding such Option the product of the Dividend and the number of Shares
underlying the vested portion of such Option (in each case, in the same form and
at the same time as the other shareholders are receiving such Dividend), and
(2) with respect to each unvested portion of any outstanding Option, cause the
Company to pay to the Holder holding such Option the product of the Dividend and
the number of Shares underlying the unvested portion of such Option within
fifteen (15) days of such unvested portion of the Option vesting (in each case,
in the same form as the other shareholders are receiving such Dividend);
provided that if any payment pursuant to this sentence results in a payment of a
fractional Share, the payment shall be rounded down to the nearest whole Share.

(d) Subject to the requirements and limitations of Section 409A of the Code, if
applicable, the Administrator may provide for any one or more of the following
in connection with a Change in Control:

(i) In its discretion, the Administrator may provide in the grant of any Award
or at any other time may take action it deems appropriate to provide for
acceleration of the exercisability and/or vesting in connection with a Change in
Control of each or any outstanding Award or portion thereof and Shares acquired
pursuant thereto upon such conditions, including termination of the Holder’s
provision of services prior to, upon, or following the Change in Control, and to
such extent as the Administrator determines.

(ii) In the event of a Change in Control, the surviving, continuing, successor,
or purchasing corporation or other business entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Holder, assume or
continue the Company’s rights and obligations under each or any Award or portion
thereof outstanding immediately prior to the Change in Control or substitute for
each or any such outstanding Award or portion thereof a substantially equivalent
award with respect to the Acquiror’s stock. For purposes of this Section, if so
determined by the Administrator, in its discretion, an Award or any portion
thereof shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each Share subject to such portion of
the Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a Share on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Administrator may, with the consent of the Acquiror, provide for
the consideration to be received upon the exercise of the Award, for each Share
subject to the Award, solely common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Shares pursuant to
the Change in Control. If any portion of such consideration may be received by
holders of Shares pursuant to the Change in Control on a contingent or delayed
basis, the Administrator may, in its discretion, determine such Fair Market
Value

 

-27-



--------------------------------------------------------------------------------

per share as of the time of the Change in Control on the basis of the
Administrator’s good faith estimate of the present value of the probable future
payment of such consideration. Any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised as of the time of consummation of the Change in Control shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control. If outstanding Awards that are in-the-money will not
be assumed by the Acquiror, the Administrator shall cause written notice of a
proposed Change in Control to be given to Holders holding such in-the-money
Awards not less than five (5) business days before the anticipated effective
date of such proposed Change in Control. Notwithstanding the foregoing, Shares
acquired upon exercise of an Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
Shares shall continue to be subject to all applicable provisions of the Award
Agreement evidencing such Award except as otherwise provided in such Award
Agreement.

(iii) The Administrator may, in its discretion and without the consent of any
Holder, determine that, upon the occurrence of a Change in Control, each or any
Award or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested Share (and each unvested Share, if so
determined by the Administrator) subject to such canceled Award in (i) cash,
(ii) stock of the Company or of a corporation or other business entity party to
the Change in Control, or (iii) other property which, in any such case, shall be
in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per Share in the Change in Control, reduced (but not
below zero) by the exercise or purchase price per share, if any, under such
Award. If any portion of such consideration may be received by holders of Shares
pursuant to the Change in Control on a contingent or delayed basis, the
Administrator may, in its sole discretion, determine such Fair Market Value per
share as of the time of the Change in Control on the basis of the Board’s good
faith estimate of the present value of the probable amount of future payment of
such consideration, or, in the alternative, may submit such amounts to same
contingencies and timely restrictions in payments to stockholders in general. In
the event such determination is made by the Board, an Award having an exercise
or purchase price per share equal to or greater than the Fair Market Value of
the consideration to be paid per Share in the Change in Control may be canceled
without payment of consideration to the holder thereof. Payment pursuant to this
Section (reduced by applicable withholding taxes, if any) shall be made to
Holders in respect of the vested portions of their canceled Awards as soon as
practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

(e) The Administrator, in its discretion, may include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.

(f) No adjustment or action described in this Section 12.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action

 

-28-



--------------------------------------------------------------------------------

shall be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 of the Exchange Act or violate
the exemptive conditions of Rule 16b-3 unless the Administrator determines that
the Award is not to comply with such exemptive conditions.

(g) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(h) No action shall be taken under this Section 12.2 which shall cause an Award
to fail to comply with Section 409A of the Code, to the extent applicable the
Award.

(i) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Change
in Capitalization, for reasons of administrative convenience, the Company, in
its discretion, may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the consummation of any such transaction.

12.3 Effective Date and Approval of Plan by Stockholders. The Plan was approved
by the Board on March 30, 2020. The Plan shall be effective (the “Effective
Date”) on the day of the closing of the transactions contemplated by the Merger
Agreement, provided that it is approved by a majority of the Company’s
stockholders at a duly held meeting prior to such date (in accordance with the
Company’s bylaws). The effectiveness of the Plan is subject to the consummation
of the transactions contemplated by the Merger Agreement. If the Plan is not
approved by the Company’s stockholders, if such approval does not occur within
twelve (12) months following March 30, 2020, or if the Merger Agreement is
terminated prior to the consummation of the transactions contemplated thereby,
the Plan will not become effective and shall be null and void ab initio.

12.4 No Stockholders Rights. Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

12.5 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or

 

-29-



--------------------------------------------------------------------------------

exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless documentation, granting or exercise of Awards
by a Holder may be permitted through the use of such an automated system.

12.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

12.7 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.

12.8 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

12.9 Clawback.

(a) If the Company is required to prepare a financial restatement due to the
material non-compliance of the Company with any financial reporting requirement,
then the Committee may require any Section 16 Officer to repay or forfeit to the
Company, and each Section 16 Officer agrees to so repay or forfeit, that part of
the Incentive Compensation received by that Section 16 Officer during the
three-year period preceding the publication of the restated financial statement
that the Committee determines was in excess of the amount that such Section 16
Officer would have received had such Incentive Compensation been calculated
based on the financial results reported in the restated financial statement. The
Committee may take into account any factors it deems reasonable in determining
whether to seek recoupment of previously paid Incentive Compensation and how
much Incentive Compensation to recoup from each Section 16 Officer (which need
not be the same amount or proportion for each Section 16 Officer), including any
determination by the Committee that a Section 16 Officer engaged in

 

-30-



--------------------------------------------------------------------------------

fraud, willful misconduct or committed grossly negligent acts or omissions which
materially contributed to the events that led to the financial restatement. The
amount and form of the Incentive Compensation to be recouped shall be determined
by the Committee in its sole and absolute discretion, and recoupment of
Incentive Compensation may be made, in the Committee’s sole and absolute
discretion, through the cancellation of vested or unvested Awards, cash
repayment or both.

(b) Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any Applicable Law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such Applicable Law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

12.10 Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

12.11 Section 409A. The Plan as well as payments and benefits under the Plan are
intended to be exempt from, or to the extent subject thereto, to comply with
Section 409A of the Code, and, accordingly, to the maximum extent permitted, the
Plan shall be interpreted in accordance therewith. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, the
Holder shall not be considered to have terminated employment or service with the
Company for purposes of the Plan and no payment shall be due to the Holder under
the Plan or any Award until the Holder would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless Applicable Law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Holder shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.

12.12 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

 

-31-



--------------------------------------------------------------------------------

12.13 Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

12.14 Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

12.15 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

* * * * *

 

-32-